     Case 1:20-cv-04880-LMM-RDC Document 23 Filed 04/19/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CHRIS MATSON,                               )
                                            )
             Plaintiff,                     )
                                            )       CIVIL ACTION NO.:
      vs.                                   )       1:20-cv-04880-LMM-RDC
                                            )
CITY OF FOREST PARK, GA,                    )
                                            )
             Defendant.                     )

            JOINT MOTION TO EXTEND DISCOVERY PERIOD
              AND DEADLINE FOR DISPOSITIVE MOTIONS
             AND INCORPORATED MEMORANDUM OF LAW

      COME NOW, Plaintiff Chris Matson (“Plaintiff”) and Defendant City of

Forest Park, Georgia (“City”), by and through their undersigned counsel and

pursuant to Fed. R. Civ. P. 6(b), hereby submit this Joint Motion to Extend

Discovery Period and Deadline for Dispositive Motions and Incorporated

Memorandum of Law, respectfully requesting that the discovery period in the above-

styled action be extended ninety (90) days, through and including Monday, August

2, 2021, so as to allow the parties sufficient time to complete necessary discovery in

this case. In support of this motion, the parties respectfully show the Court as

follows:
     Case 1:20-cv-04880-LMM-RDC Document 23 Filed 04/19/21 Page 2 of 6




                                        1.

      Plaintiff filed his Complaint on November 2, 2020 in the Superior Court of

Clayton County [Doc. 1-1], and the City timely removed to this Court on December

2, 2020. [Doc. 1.] Subsequently, the City filed its Answer on December 4, 2020.

[Doc. 3.]

                                        2.

      Since discovery commenced, the City has served written discovery requests,

and Plaintiff has responded. On April 15, Plaintiff served written discovery requests

on the City, and those responses are not due until May 18. The parties have not yet

been able to schedule depositions. In particular, the City did not receive until just

recently Plaintiff’s executed medical release(s) in order to obtain his medical records

through subpoenas. The City intends to serve subpoenas on those providers and

obtain those medical records, and once received, will coordinate with Plaintiff to

schedule his deposition. Plaintiff has indicated that he intends to take all ten

depositions authorized by the Federal Rules of Civil Procedure.

                                        3.

      In addition, counsel for Plaintiff has experienced a busy trial schedule

including a bench trial in March 2021 and multiple pre-trial conferences.




                                         -2-
     Case 1:20-cv-04880-LMM-RDC Document 23 Filed 04/19/21 Page 3 of 6




                                      4.

      Discovery is currently set to end on May 3, 2021. [Doc. 11.] The parties

require additional time to complete discovery, which has been delayed due to

scheduling conflicts, adjustments to the everchanging safety protocols due to

COVID-19, and the need to obtain and review Plaintiff’s relevant medical records

prior to his deposition.

                                      5.

      The parties respectfully request an extension of time, through and including

August 2, 2021, for the purpose of completing the discovery process.

                                      6.

      With the deadline for discovery extended, the parties also ask that all

subsequent deadlines be extended as well.

                                      7.

      The requested extension will not prejudice the parties in any manner.

                                      8.

      A Proposed Order is attached hereto for the Court’s convenience.



                            [Signatures on next page]




                                       -3-
    Case 1:20-cv-04880-LMM-RDC Document 23 Filed 04/19/21 Page 4 of 6




     Respectfully submitted this 19th day of April, 2021.

STEVEN N. NEWTON, LLC                 ELARBEE, THOMPSON, SAPP &
                                      WILSON, LLP

s/ Steven N. Newton       s/K. Tate Gray
Steven N. Newton          Sharon P. Morgan
Ga. Bar No. 211382        Georgia Bar No. 522955
401 Westpark Court        Laura A. Denton
Suite 200                 Georgia Bar No. 158667
Peachtree City, Georgia 30269
                          K. Tate Gray
Telehone: (678) 837-6398  Georgia Bar No. 919123
Facsimile: (678) 831-0707 229 Peachtree Street, N.E.
steven@mynewtonlaw.com    800 International Tower
                          Atlanta, GA 30303
PRIDGEN BASSETT LAW, LLC Telephone: (404) 659-6700
                          Facsimile: (404) 222-9718
Nancy B. Pridgen          morgan@elarbeethompson.com
Ga. Bar No. 587949        denton@elarbeethompson.com
Leslie M. Bassett         gray@elarbeethompson.com
138 Bulloch Avenue
Atlanta, Georgia 30075    Attorneys For Defendant
Telephone: (470) 333-7472
Facsimile: (678) 812-3654
nancy@pridgenbassett.com
leslie@pridgenbassett.com

Attorneys for Plaintiff




                                      -4-
     Case 1:20-cv-04880-LMM-RDC Document 23 Filed 04/19/21 Page 5 of 6




                     CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that this memorandum complies with the

font and point selections approved by the Court in Local Rule 5.1C. This brief has

been prepared in Times New Roman, 14 point.

                                            s/ K. Tate Gray
                                            K. Tate Gray
                                            Georgia Bar No. 919123



ELARBEE, THOMPSON, SAPP &
WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (facsimile)
gray@elarbeethompson.com

Attorney for Defendant
     Case 1:20-cv-04880-LMM-RDC Document 23 Filed 04/19/21 Page 6 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CHRIS MATSON,                                )
                                             )
             Plaintiff,                      )
                                             )        CIVIL ACTION NO.:
      vs.                                    )        1:20-cv-04880-LMM-RDC
                                             )
CITY OF FOREST PARK, GA,                     )
                                             )
             Defendant.                      )

                          CERTIFICATE OF SERVICE
      I hereby certify that I electronically filed the Joint Motion for Extension of

Time to Complete Discovery and Deadline for Dispositive Motions and

Incorporated Memorandum of Law with the Clerk of Court using the CM/ECF

system which will automatically send email notification of such filing to all attorneys

of record.

                                 Steven N. Newton
                                 Nancy B. Pridgen
                                  Leslie M. Basset


      This 19th day of April, 2021.

                                                 s/ K. Tate Gray
                                                 K. Tate Gray
                                                 Georgia Bar No. 919123
